Citation Nr: 0618260	
Decision Date: 06/21/06    Archive Date: 06/27/06	

DOCKET NO.  95-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. What evaluation is warranted from September 30, 1994 to 
October 18, 2005, for left elbow tendonitis?

2. What evaluation is warranted from October 19, 2005, for 
left elbow tendonitis?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted entitlement to service connection for 
left elbow tendonitis and assigned a 10 percent rating, 
effective September 30, 1994.  In June 1998, September 2000, 
July 2003, and March 2004, the Board remanded the claimant's 
appeal for additional evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  From September 30, 1994 to October 18, 2005, left elbow 
tendonitis was not manifested by evidence of either flexion 
limited to 90 degrees or extension limited to 75 degrees, 
even taking into account the veteran's complaints of pain.

3.  Since October 19, 2005, left elbow tendonitis has 
manifested by evidence of flexion limited to 90 degrees, 
taking into account the veteran's complaints of pain, but the 
disorder has never been manifested by flexion limited to 55 
degrees or extension limited to 100 degrees.


CONCLUSIONS OF LAW

1. From September 30, 1994 to October 18, 2005, the veteran 
did not meet the criteria for an increased rating for left 
elbow tendonitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5206, 5207.

2. Since October 19, 2005, the veteran's left elbow 
tendonitis has met the criteria for a 20 percent rating, but 
not higher.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 
correspondence, amongst other documents considered by the 
Board, fulfills the provisions of 38 U.S.C.A. § 5103(a), save 
for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  That latter failure is harmless because to the 
extent that this decision assigns a 20 percent evaluation 
effective from October 19, 2005, then, a fortiori, it denies 
entitlement to an evaluation in excess of 10 percent prior to 
that date.  Hence, it was harmless error to fail to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability in question.  This is 
particularly so given the appellant's report, by way of her 
representative's April 2006 Informal Hearing Presentation, 
that she has no additional evidence to submit and therefore 
no additional evidence that would provide a basis for an 
effective date prior to October 19, 2005.  The claim was 
readjudicated in a January 2006 supplemental statement of the 
case.  Hence, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
 Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985). 

The Board acknowledges that, under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notice as provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless.  The appellant 
was not prejudiced, and the Board may proceed to decide this 
appeal.  In short, there is no evidence that any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
543 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service medical 
records are available.  The veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.  

The Increased Rating Claim

The veteran and her representative contend that the 
claimant's left elbow tendonitis is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

In a March 1995 rating decision, the RO granted service 
connection for left elbow tendonitis and rated it under 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis) and 
Diagnostic Code 5206 (limitation of flexion of the forearm).

A disease under 38 C.F.R. § 4.71a, Diagnostic Code 5024, will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis.  Given the disability evaluation 
assigned the veteran's left elbow tendonitis, a disorder 
which affects her minor upper extremity, potentially 
applicable Diagnostic Codes provide ratings as follows:  

If flexion of the forearm is limited to 100 degrees, a 
10 percent rating is in order; if flexion of the forearm is 
limited to 90 degrees, a 20 percent rating is in order; and 
if flexion is limited to 55 degrees a 30 percent rating is in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

If extension of the forearm is limited to 60 degrees, a 
10 percent rating is in order; if extension of the forearm is 
limited to 75 degrees, a 20 percent rating is in order; and 
if extension is limited to 100 degrees a 30 percent rating is 
in order.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Consideration of separate compensable rating for extension of 
the forearm is required by applying, by analogy, VAOPGCPREC 
09-04:  69 Fed. Reg. 59990 (2004).  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional range 
of motion loss due to pain on use or during flare-ups."  Id.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
of these elements.  The functional loss may be due to absence 
of part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Additionally, 38 C.F.R. 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up with contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.  (d) Excess fatigability.  (e) Incoordination, 
impaired ability to execute skilled movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2005).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

The Period from September 30, 1994 to October 18, 2005

With the above criteria in mind, the Board notes that during 
the period from September 30, 1994 to October 18, 2005, the 
veteran was afforded six VA examinations of her left elbow, 
in January 1995, December 1996, October 1998, November 1998, 
March 2001, and May 2003.  These examinations were 
insufficiently responsive to the requirements of a decision 
on the merits; hence, the remands.  Still, at these six prior 
VA examinations, limitation of flexion of the forearm, at its 
worst, was limited to 120 degrees.  See VA examination dated 
March 2001.  Limitation of extension of the forearm, at its 
worst, was limited to five degrees.  See id.  Accordingly, 
the veteran was not entitled to more than 10 percent under 
either Diagnostic Code 5206 or Diagnostic Code 5207, or to a 
separate compensable rating under both Diagnostic Codes.  38 
C.F.R. § 4.71a (Plate I).  As for pain on motion, while the 
veteran complained of weakness lifting her arm and forearm, 
soreness, and pain, there was no objective evidence of disuse 
atrophy or ankylosis.  Therefore, even taking into account 
her complaints, neither an increased rating nor separate 
compensable ratings are warranted.

The Board notes that, on remand, the RO in March 2004 sent 
the veteran a letter requesting the veteran to complete and 
submit a VA Form 21-4142 to procure her treatment records 
from Blanchfield Army Community Hospital at Fort Campbell, 
Kentucky.  There was no response to this letter.  Therefore, 
to the extent that these records could have positively 
affected the veteran's claim for an increased rating, they 
were not considered in this adjudication.

The Period Since October 19, 2005

As to the period since October 19, 2005, the Board notes that 
the veteran was afforded a VA examination on that date, in 
response to the directives of the March 2004 remand.  During 
the October 2005 VA examination, the examiner found active 
flexion in the elbow to 100 degrees, passive flexion to 120 
degrees, and complaints of pain from approximately 90 to 
120 degrees.  The examiner found that the claimant could go 
no further than 120 degrees.  The examiner noted extension to 
zero degrees with no pain.  Range of motion did not change 
with repetitive motion.  There was definite weakness in the 
elbow.  The appellant could not hold her elbow at a flexed 
position against even a small amount of pressure to the area.  
The examiner also observed pain to palpation on the posterior 
portion of the forearm and that there was one spot of point 
tenderness.

In light of the October 19, 2005 finding that pain starts at 
90 degrees, an increased rating to 20 percent is warranted 
based on painful loss of motion, effective October 19, 2005.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  A separate 
compensable rating under Diagnostic Code 5207 is not 
warranted because limitation of extension is to zero degrees.  
A higher rating is not warranted under either 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 or 5207 in light of the range 
of motion demonstrated.

Further, although a higher rating may be assigned on account 
of pain causing additional loss, DeLuca, the salient point is 
that even though the veteran complains of pain, consideration 
of 38 C.F.R. §§ 4.40 and 4.45 does not lead the Board to 
conclude that the functional losses she experiences in her 
left elbow equate to the criteria for 30 percent ratings 
under either Diagnostic Codes 5206 or 5207.

On the one hand, the October 2005 VA examiner noted the 
veteran's complaints of pain, weakness, and numbness.  There 
were, however, no objective findings of disuse atrophy, 
ankylosis, or other conditions listed in the aforementioned 
38 C.F.R. §§ 4.40 and 4.45.  In view of this fact and the 
range of motion findings on this examination, there is no 
schedular basis for an increased evaluation greater than 
20 percent due to limitation of motion of the left elbow.  

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, 
she would still need a significant additional loss of motion 
to warrant an increased rating under either Diagnostic 
Codes 5206 or 5207.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that her 
adverse symptomatology since October 19, 2005 does not equate 
to the criteria for an evaluation greater than 20 percent 
under either Diagnostic Codes 5206 or 5207.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.5, 4.71a; DeLuca.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, except to the extent indicated, 
because the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and her representative's written 
statements to the RO or the claimant's statements to VA 
physicians.  While lay witnesses are competent to describe 
the experiences and symptoms that result therefrom, because 
lay persons are not trained in the field of medicine they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements as well as those of her representative addressing 
the clinical severity of the claimant's disabilities are not 
probative evidence as to the issues on appeal.


ORDER

For the period from September 30, 1994 to October 18, 2005, 
an increased rating for left elbow tendonitis is denied.

For the period since October 19, 2005, a 20 percent 
disability rating for left elbow tendonitis is warranted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


